Baker, J.
This proceeding, which is an employer’s petition to review an agreement for workmen’s compensation made with respondent, formerly its employee, is now before us on the latter’s appeal from a decree entered by the superior court granting the petition.
For a statement of the facts of the case and its travel which culminated in the instant appeal, reference is made to our previous opinions herein. See New England Transportation Co. v. Rodrigues, 80 R. I. 414, 98 A.2d 264, 266. In the main opinion we pointed out that one of respondent’s reasons of appeal was that the decree was against the law and that in the circumstances he was entitled to argue and rely only on such reason. In addition we stated in that opinion at page 418: “Of course respondent in his argument here in support of his appeal * * * will be confined strictly to a pure question of law without reference to or aid from any evidence whatsoever.”
Accordingly respondent now urges that the decree in question is against the law and he has advanced several grounds for that contention. We do not deem it necessary to discuss those grounds in detail. However, we have given careful consideration to the points argued by respondent and in our judgment they are necessarily based on facts and evidence which are not properly before us because of the limits heretofore prescribed. We are of the opinion that such *207points fall short of meeting the requirement that they must be confined to raising a pure question of law. Therefore the appeal is without merit.
William E. Boyle, William J. Carlos, for petitioner.
William B. Goldberg, for respondent.
The respondent’s appeal is denied and dismissed, the decree appealed from is affirmed, and the cause is remanded to the superior court for further proceedings.